In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-19-00114-CV

IN THE INTEREST OF T.M., A CHILD             §    On Appeal from County Court at
                                                  Law No. 1

                                             §    of Wichita County (CCL-761-02-E)

                                             §    August 26, 2019

                                             §    Opinion by Justice Bassel

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s modification order. It is ordered that the order of the

trial court is affirmed.

       It is further ordered that appellant Father shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Dabney Bassel
                                            Justice Dabney Bassel